DETAILED ACTION
This office action is responsive to communications filed on November 30, 2020.  Claims 1, 2, 7, 8, 10-13 and 18-20 have been amended.  Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0278323) in view of Wang et al. (US 2019/0350046) and Nguyen et al. (US 2020/0021941).

Regarding Claim 1, Gupta teaches a method comprising:
providing or attempting to provide, by a communication unit of an ego vehicle, digital data to a communication device (“So called "self-driving cars" include sophisticated sensor and processing systems that control the vehicle based on information collected from the car's sensors, processors, and other electronics, in combination with information (e.g., maps, traffic reports, etc.) received from external networks (e.g., the "Cloud")” – See [0001]; “Communications between the network server 120, road sensors 116, and the vehicles 118 may be achieved through the telephone network 104, the Internet 110, a cloud service provider network 122, private networks (not illustrated), or any combination thereof. Communications between the vehicles 118 and the telephone network 104 may be accomplished via two-way wide-area wireless communication links 112, such as cellular telephone communication technologies” – See [0038]; “The mobile device 102 may be configured to determine whether it is inside a vehicle 118 based on information collected from the mobile device's 102 sensors. The mobile device 102 may activate a monitoring and analysis system to collect and analyze sensor information in response to determining that it is inside one of the vehicles 118. The monitoring and analysis system may monitor sensors (of the vehicle 118, in the mobile device 102, road sensor 116, etc.) to collect sensor information, analyze the collected sensor information to generate an analysis result, use the generated analysis result to determine whether a behavior of the vehicle 118 is abnormal, generate a communication message in response to determining that the behavior is abnormal, and sending the generated communication message to an external entity (e.g., network server 120, etc.)” – See [0039]; Vehicle 118 may be a self-driving vehicle (ego vehicle), which includes a communication device that enables the vehicle to provide digital data (e.g., a message indicating abnormal vehicle behavior) to a base station 106 (communication device) of a cellular network),
wherein the digital data is relayed by the communication device to be received by a server (“cell telephone network 104 includes a plurality of cell base stations 106 coupled to a network operations center 108, which operates to connect voice calls and data between mobile devices 102 (e.g., cell phones, laptops, tablets, etc.), road sensors 116, vehicles 118, and other network destinations” – See [0035]; “Communications between the network server 120, road sensors 116, and the vehicles 118 may be achieved through the telephone network 104” – See [0038]; Cellular network 104/base station 106 (communication device) relays data between the communication unit in the vehicle and the server).
Gupta does not explicitly teach providing the digital data based on a mode of the communication unit, determining, by a processor of the ego vehicle, feedback that describes 
However, Wang teaches providing digital to a communication device data based on a mode of a communication unit (“the group 106 as described herein is formed with the intention of having one user equipment operate as a local manager, and communicate with the network device 104 on behalf of the group, e.g., to relay communications to and from the network device 104” – See [0025]; “the user equipment is elected as new candidate manager for one term (term is defined as a period of time). Otherwise, the user equipment continues to behave as regular user equipment (e.g., the user equipment may connect to an elected local manager)” – See [0037]; The UE communicates data based on a mode (e.g., regular UE or local manager UE).  The local manager relays data between network device 104/base station (communication device) and the regular UEs.  Thus the mode is either one where the UE relays the data of other UEs (receiver mode) or does not relay the data of other UEs (transmitter mode));
determining, by a processor of the ego vehicle, feedback that describes connectivity access of the communication unit (“operation 608 represents operating as the local manager, e.g., acting as a base station, including relaying communications to the network device” – See [0050]; “the local manager operation continues until the term expires (operation 612), at which time the process returns to FIG. 4, operation 410 to (possibly) volunteer again to be the local manager. Note that it is feasible for a local manager to end the term early, such as if conditions change, e.g., as based on evaluation of a metric, in which event the manager can resign and a new local manager can be elected” – See [0051]; “Additional metrics such as RRM/CSI/CLI measurements may be used to determine whether a local manager should continue in that role, based on interference to other groups or coverage limitations, and so on” – See [0041]; The local manager determines feedback that describes a connectivity access metric, such as a RRM/CSI/CLI measurement, interference, coverage limitation, etc.  Based on the measurement/feedback, the local manager may decide to resign before the end of its term); and
“If not, operation 412 branches to FIG. 5, operation 502 to in general vote and then behave as a regular user equipment … Note that if operating as a regular user equipment, one alternative (operation 414) is to nominate another user equipment as a candidate for local manager” – See [0044]; “Operation 508 represents the user equipment behaving as a regular user equipment, which may include initially connecting to an elected local manager, as well as sending and receiving data communications” – See [0047]; The local manager modifies its mode by resigning as local manager and starting to behave as a regular user equipment (transmitter mode).  Once the UE starts behaving as a regular UE, it connects to a new local manager and is able to successfully send digital data to the network/server via the newly elected local manager).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include providing the digital data based on a mode of the communication unit, determining, by a processor of the ego vehicle, feedback that describes connectivity access of the communication unit; and selecting a transmitter mode based on the determined connectivity access feedback so that the digital data is successfully received by the server.  Motivation for doing so would be to provide greater spectral efficiency for V2x services by using a hierarchical architecture which includes a local manager (See Wang, [0067]).
Wang implies, but does not explicitly teach, determining whether the connectivity access satisfies a connectivity threshold and selecting the transmitter mode responsive to the connectivity access failing to satisfy the connectivity threshold (“the local manager operation continues until the term expires (operation 612), at which time the process returns to FIG. 4, operation 410 to (possibly) volunteer again to be the local manager. Note that it is feasible for a local manager to end the term early, such as if conditions change, e.g., as based on evaluation of a metric, in which event the manager can resign and a new local manager can be elected” – See [0051]).
“In some aspects, the UE may activate or deactivate the relaying mode based at least in part on a location of the UE. For example, the location may be associated with a relaying condition, and the UE may activate the relaying mode when the relaying condition is favorable (e.g., when a pathloss parameter, a line of sight parameter, a range parameter, and/or the like satisfies a threshold). Similarly, the UE may deactivate the relaying mode when the relaying condition is unfavorable (e.g., when a pathloss parameter, a line of sight parameter, a range parameter, and/or the like does not satisfy a threshold)” – See [0087]; The UE acts as a regular UE (transmitter mode) when the relay mode (receiver mode) is deactivated.  The deactivation is based on a relaying condition (connectivity access) not satisfying a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Gupta to determine whether the connectivity access satisfies a connectivity threshold and select the transmitter mode responsive to the connectivity access failing to satisfy the connectivity threshold.  Motivation for doing so would be to prevent UEs from relaying data when the relaying conditions are unfavorable (See Nguyen, [0087]).

Regarding Claim 2, Gupta in view of Wang and Nguyen teaches the method of Claim 1.  Gupta does not explicitly teach generating a local dynamic map that describes a first geographic location of the ego vehicle, one or more second geographic locations of one or more other endpoints, and a third geographic location of a remote vehicle.
However, Nguyen further teaches generating a local dynamic map that describes a first geographic location of the ego vehicle, one or more second geographic locations of one or more other endpoints, and a third geographic location of a remote vehicle (“the location of the UE 505 may be associated with a range estimation for communications” – See [0062]; “the UE 505 may determine which UE(s) are to act as relaying UE(s) based at least in part on one or more locations corresponding to one or more neighbor UEs” – See [0068]; The UE generates a map that includes its own location (first geographic location of the ego vehicle), a first neighbor UE location (second geographic location of one or more other endpoints) and a second neighbor UE location (third geographic location of a remote vehicle)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to generate a local dynamic map that describes a first geographic location of the ego vehicle, one or more second geographic locations of one or more other endpoints, and a third geographic location of a remote vehicle for the same reasons as those given with respect to Claim 1.

Regarding Claim 3, Gupta in view of Wang and Nguyen teaches the method of Claim 1.  Gupta further teaches receiving modification data that is operable to modify a vehicle component of the ego vehicle, wherein the modification data is determined based on the digital data that is successfully received by the server so that providing the digital data to the server causes a modification of the vehicle component (“sending the generated communication message to an external entity (e.g., network server 120, etc.)” – See [0039]; “The network server 120 may send data and control information to vehicles 118, which may receive and use the information to perform a responsive operation or provide a function. For example, each of the vehicles 118 may include an Advanced Driver Assistance System (ADASs) that is controlled by a vehicle control system. The vehicle control system may receive and use the information from the network server 120 to determine that there has been a change in circumstances (e.g., a detected hazard, a change in the traffic pattern, a road closure, etc.), and instruct the ADAS system to alter the vehicle's operations (e.g., braking, steering, etc.)” – See [0040]; The communication 

Regarding Claim 4, Gupta in view of Wang and Nguyen teaches the method of Claim 3.  Gupta further teaches that the ego vehicle is an autonomous vehicle and the vehicle component is an Advanced Driver Assistance System (ADAS system) which is modified based on the modification data (“So called "self-driving cars" include sophisticated sensor and processing systems that control the vehicle based on information collected from the car's sensors, processors, and other electronics, in combination with information (e.g., maps, traffic reports, etc.) received from external networks (e.g., the "Cloud")” – See [0001]; “each of the vehicles 118 may include an Advanced Driver Assistance System (ADASs) that is controlled by a vehicle control system. The vehicle control system may receive and use the information from the network server 120 to determine that there has been a change in circumstances (e.g., a detected hazard, a change in the traffic pattern, a road closure, etc.), and instruct the ADAS system to alter the vehicle's operations (e.g., braking, steering, etc.)” – See [0040]; Vehicle 118 (ego vehicle) is a self-driving (autonomous) vehicle that includes an ADAS system which is modified based on information/modification data from the server).

Regarding Claim 5, Gupta in view of Wang and Nguyen teaches the method of Claim 4.  Gupta further teaches that the modification data modifies a real-time safety process of the autonomous vehicle which is provided by the ADAS system and increases safety of the autonomous vehicle (“In a world of autonomous and semi-autonomous vehicles, the introduction of malware or unauthorized access to control algorithms could be catastrophic. In order to protect the vehicles from malware and attacks, and make better or more informed decisions, the vehicle (or a mobile device in the vehicle) may be configured to monitor and analyze information collected from various independent or heterogeneous systems and sensors to ensure proper or expected operation before making a control decision or taking a responsive action” – See [0022]; “FIG. 4 illustrates an implementation in which a mobile device 102 is equipped with a behavioral monitoring and analysis system 400 configured to perform real-time behavior monitoring and analysis operations to quickly and efficiently identify behaviors and software applications that are non-benign (or inconsistent, abnormal, malicious, etc.). By using behavior-based and machine learning techniques, the behavioral monitoring and analysis system may identify, prevent, correct, and/or otherwise respond to identified problems” – See [0053]; The modification modifies a real-time safety process of the vehicle to increase safety by detecting abnormal/malicious activity and preventing attacks).

Regarding Claim 6, Gupta in view of Wang and Nguyen teaches the method of Claim 4.  Gupta further teaches that the modification data modifies an operation of a braking system of the ego vehicle and the operation of the braking system is controlled by the ADAS system (“The ADAS may use information collected from the automobile's sensors (e.g., accelerometer, radar, lidar, geospatial positioning, etc.) to automatically detect a potential road hazard, and assume control over all or a portion of the vehicle's operations (e.g., braking, steering, etc.)” – See [0021]; “each of the vehicles 118 may include an Advanced Driver Assistance System (ADASs) that is controlled by a vehicle control system. The vehicle control system may receive and use the information from the network server 120 to determine that there has been a change in circumstances (e.g., a detected hazard, a change in the traffic pattern, a road closure, etc.), and instruct the ADAS system to alter the vehicle's operations (e.g., braking, steering, etc.)” – See [0040]; The braking system of the vehicle may be altered/modified, wherein the braking system is controlled by the ADAS).

“A typical cell telephone network 104 includes a plurality of cell base stations 106” – See [0035]; “Communications between the network server 120, road sensors 116, and the vehicles 118 may be achieved through the telephone network 104” – See [0038]; Cell base station 106 acts as a router between the vehicle 118 and the server 120 by transmitting data between the vehicle 118 and server 120).
Gupta does not explicitly teach that the connectivity access is based on a determination selected from a group that consists of the following: the router does not exist; the communication unit cannot wirelessly communicate with the router; the router is outside of a transmission range of the communication unit; the router has poor access to a wireless network; the router does not have access to the wireless network; and the communication unit does not store a password for the router so that the communication unit is not authenticated to wirelessly communicate with the router. 
However, Wang further teaches that the connectivity access is based on a determination selected from a group that consists of the following: the router does not exist; the communication unit cannot wirelessly communicate with the router; the router is outside of a transmission range of the communication unit; the router has poor access to a wireless network; the router does not have access to the wireless network; and the communication unit does not store a password for the router so that the communication unit is not authenticated to wirelessly communicate with the router (“the local manager operation continues until the term expires (operation 612), at which time the process returns to FIG. 4, operation 410 to (possibly) volunteer again to be the local manager. Note that it is feasible for a local manager to end the term early, such as if conditions change, e.g., as based on evaluation of a metric, in which event the manager can resign and a new local manager can be elected” – See [0051]; “Additional metrics such as RRM/CSI/CLI measurements may be used to determine whether a local manager should continue in that role, based on interference to other groups or coverage limitations, and so on” – See [0041]; The bandwidth constraint includes coverage limitations in which case the communication unit of the vehicle cannot communicate with the base station/router or the communication unit of the vehicle is out of range from the base station/router).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta such that the connectivity access is based on a determination selected from a group that consists of the following: the router does not exist; the communication unit cannot wirelessly communicate with the router; the router is outside of a transmission range of the communication unit; the router has poor access to a wireless network; the router does not have access to the wireless network; and the communication unit does not store a password for the router so that the communication unit is not authenticated to wirelessly communicate with the router for the same reasons as those given with respect to Claim 1.

Regarding Claim 8, Gupta in view of Wang and Nguyen teaches the method of Claim 1.  Gupta further teaches that the transmitted data is sensor data (“The mobile device 102 may be configured to determine whether it is inside a vehicle 118 based on information collected from the mobile device's 102 sensors. The mobile device 102 may activate a monitoring and analysis system to collect and analyze sensor information in response to determining that it is inside one of the vehicles 118. The monitoring and analysis system may monitor sensors (of the vehicle 118, in the mobile device 102, road sensor 116, etc.) to collect sensor information, analyze the collected sensor information to generate an analysis result, use the generated analysis result to determine whether a behavior of the vehicle 118 is abnormal, generate a communication message in response to determining that the behavior is abnormal, and sending the generated communication message to an external entity (e.g., network server 120, etc.)” – See [0039]).

However, Nguyen further teaches retrieving ranking data that describes one or more access rankings of one or more endpoints; identify a partner endpoint based on the ranking data; and transmit data to the partner endpoint (“the location of the UE 505 may be associated with a range estimation for communications” – See [0062]; “the UE 505 may determine which UE(s) are to act as relaying UE(s) based at least in part on one or more locations corresponding to one or more neighbor UEs. For example, a neighbor UE associated with a low pathloss parameter and/or a high line of sight parameter, such as UE 515 (e.g., located in an intersection with line of sight to UEs 505, 510, 520, 525, and 530), may be selected to act as a relaying UE to provide a significant improvement to range. Conversely, a neighbor UE associated with a high pathloss parameter and/or a low line of sight parameter, such as UE 510 (e.g., not located in an intersection and without a line of sight to UEs 525 and 530), may not be selected to act as a relaying UE” – See [0068]; The UE ranks neighbor UEs (one or more endpoints) according to location to identify a relay UE (partner endpoint) and transmits data to the identified relay/partner endpoint).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to retrieve ranking data that describes one or more access rankings of one or more endpoints, identify a partner endpoint based on the ranking data, and transmit data to the partner endpoint for the same reasons as those given with respect to Claim 1.

Regarding Claim 9, Gupta in view of Wang and Nguyen teaches the method of Claim 1.  Gupta further teaches that the digital data includes sensor data recorded by one or more sensors, and the one or more sensors are elements of one or more of the ego vehicle and a remote vehicle (“Vehicular system may include the vehicle control system 130 coupled to a variety of vehicle systems and subsystems, such as an environmental system 132 (e.g., an air conditioning system), a navigation system 134, a communications and infotainment system 136, an engine control system 138, a transmission control system 142, and a variety of sensors 144” – See [0042]; “The monitoring and analysis system may monitor sensors (of the vehicle 118, in the mobile device 102, road sensor 116, etc.) to collect sensor information, analyze the collected sensor information to generate an analysis result” – See [0039]; See also Fig. 2; The ego vehicle includes a plurality of sensors and the sensor data is collected/recorded).

Regarding Claim 10, Gupta in view of Wang and Nguyen teaches the method of Claim 8.  Gupta does not explicitly teach generating a local dynamic map and wherein the partner endpoint is further identified based on the local dynamic map.
However, Nguyen further teaches generating a local dynamic map and wherein the partner endpoint is further identified based on the local dynamic map (“the location of the UE 505 may be associated with a range estimation for communications” – See [0062]; “the UE 505 may determine which UE(s) are to act as relaying UE(s) based at least in part on one or more locations corresponding to one or more neighbor UEs. For example, a neighbor UE associated with a low pathloss parameter and/or a high line of sight parameter, such as UE 515 (e.g., located in an intersection with line of sight to UEs 505, 510, 520, 525, and 530), may be selected to act as a relaying UE to provide a significant improvement to range. Conversely, a neighbor UE associated with a high pathloss parameter and/or a low line of sight parameter, such as UE 510 (e.g., not located in an intersection and without a line of sight to UEs 525 and 530), may not be selected to act as a relaying UE” – See [0068]; A local dynamic map includes the locations of the UE and one or more neighbor UEs (partner endpoints).  The UE selects a neighbor UE/partner endpoint for relaying data according to its location in the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to generate a local dynamic map and wherein the partner 

Regarding Claim 11, Gupta in view of Wang and Nguyen teaches the method of Claim 10.  Gupta further teaches that the digital data includes sensor data recorded by the ego vehicle and a set of remote vehicles (“The vehicles 118 may include hardware and/or software components suitable for monitoring and collecting sensor information from the vehicle's various sensors” – See [0036]; “The vehicles 118 may include communications circuitry for communicating with a network server 120” – See [0037]; “Communications between the network server 120, road sensors 116, and the vehicles 118 may be achieved through the telephone network 104” – See [0038]; A first one of the vehicles 118 (ego vehicle) and a second one of the vehicles 118 (remote vehicle) collect/record data from their sensors and send it to server 120).
Gupta does not explicitly teach selecting a receiver mode responsive to the connectivity access satisfying the connectivity threshold, wherein operating in the receiver mode includes receiving the data of the set of remote vehicles and including the data of the set of remote vehicles in the digital data that is provided to the communication device.
However, Nguyen further teaches selecting a receiver mode responsive to the connectivity access satisfying the connectivity threshold, wherein operating in the receiver mode includes receiving the data of the set of remote vehicles and including the data of the set of remote vehicles in the digital data that is provided to the communication device (“In some aspects, the UE may activate or deactivate the relaying mode based at least in part on a location of the UE. For example, the location may be associated with a relaying condition, and the UE may activate the relaying mode when the relaying condition is favorable (e.g., when a pathloss parameter, a line of sight parameter, a range parameter, and/or the like satisfies a threshold). Similarly, the UE may deactivate the relaying mode when the relaying condition is unfavorable (e.g., when a pathloss parameter, a line of sight parameter, a range parameter, and/or the like does not satisfy a threshold)” – See [0087]; The UE activates the relay mode (receiver mode) in response to a relaying condition (connectivity access) satisfying a threshold.  The relay mode includes receiving data from remote vehicles/UEs and relaying the data to another communication device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to select a receiver mode responsive to the connectivity access satisfying the connectivity threshold, wherein operating in the receiver mode includes receiving the data of the set of remote vehicles and including the data of the set of remote vehicles in the digital data that is provided to the communication device for the same reasons as those given with respect to Claim 1.

Regarding Claim 12, Gupta in view of Wang teaches the method of Claim 10.  Gupta does not explicitly teach stopping the providing of the digital data to the communication device and instead providing the digital data to a remote vehicle that is a connected vehicle that will take steps to relay the digital data to the server, wherein the connected vehicle is one failing to satisfy the connectivity threshold that prevents the relay of the digital data to the server. 
However, Wang further teaches stopping the providing of the digital data to the communication device and instead providing the digital data to a remote vehicle that is a connected vehicle that will take steps to relay the digital data to the server, wherein the connected vehicle is one failing to satisfy the connectivity threshold that prevents the relay of the digital data to the server (“operation 608 represents operating as the local manager, e.g., acting as a base station, including relaying communications to the network device” – See [0050]; “Note that it is feasible for a local manager to end the term early, such as if conditions change, e.g., as based on evaluation of a metric, in which event the manager can resign and a new local manager can be elected” – See [0051]; “If not, operation 412 branches to FIG. 5, operation 502 to in general vote and then behave as a regular user equipment … Note that if operating as a regular user equipment, one alternative (operation 414) is to nominate another user equipment as a candidate for local manager” – See [0044]; “Operation 508 represents the user equipment behaving as a regular user equipment, which may include initially connecting to an elected local manager, as well as sending and receiving data communications” – See [0047]; “If the user equipment receives multiple neighbor-candidacy notifications, the user equipment can compare the RSRP of each candidate, and only send an acknowledgement to the candidate with the strongest RSRP (and negative acknowledgements to the rest of the candidates)” – See [0035]; The UE may resign as local manager and begin operating in regular UE mode (transmitter mode), where it stops providing its data to network device 104 (communication device) and instead provides it to the newly-elected local manager (remote vehicle) which relays the data to the network device.  Note that the new local manager is elected by having the strongest metrics (e.g., RSRP) such that there is nothing that prevents relaying the data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta stop the providing of the digital data to the communication device and instead provide the digital data to a remote vehicle that is a connected vehicle that will take steps to relay the digital data to the server, wherein the connected vehicle is one failing to satisfy the connectivity threshold that prevents the relay of the digital data to the server for the same reasons as those given with respect to Claim 1.

Regarding Claim 13, Gupta teaches a system comprising:
an onboard vehicle computer system of an ego vehicle, including a communication unit (“So called "self-driving cars" include sophisticated sensor and processing systems that control the vehicle based on information collected from the car's sensors, processors, and other electronics, in combination with information (e.g., maps, traffic reports, etc.) received from external networks (e.g., the "Cloud")” – See [0001]; “Vehicular system may include the vehicle control system 130 coupled to a variety of vehicle systems and subsystems, such as … a communications and infotainment system 136 … The vehicle control system 130 may communicate with a server computing device 120 using the voice/data communications system 136, which may be coupled to an antenna 154 to send and receive data via various wireless wide-area networks” – See [0042]; See also Figs. 1 and 2; Vehicle 118 is a self-driving vehicle (ego vehicle), comprising a vehicle computer system which includes voice/data communication system 136 (communication unit)),
a processor and a non-transitory memory storing computer code which, when executed by the processor (“the processor may be a vehicle processor in the vehicle configured to perform operations” – See [0005]; “Further embodiments include a non-transitory computer readable storage medium having stored thereon processor-executable software instructions configured to cause a computing device processor to perform operations” – See [0006]) causes the processor to:
provide or attempt to provide, via the communication unit of the ego vehicle, digital data to a communication device (“So called "self-driving cars" include sophisticated sensor and processing systems that control the vehicle based on information collected from the car's sensors, processors, and other electronics, in combination with information (e.g., maps, traffic reports, etc.) received from external networks (e.g., the "Cloud")” – See [0001]; “Communications between the network server 120, road sensors 116, and the vehicles 118 may be achieved through the telephone network 104, the Internet 110, a cloud service provider network 122, private networks (not illustrated), or any combination thereof. Communications between the vehicles 118 and the telephone network 104 may be accomplished via two-way wide-area wireless communication links 112, such as cellular telephone communication technologies” – See [0038]; “The mobile device 102 may be configured to determine whether it is inside a vehicle 118 based on information collected from the mobile device's 102 sensors. The mobile device 102 may activate a monitoring and analysis system to collect and analyze sensor information in response to determining that it is inside one of the vehicles 118. The monitoring and analysis system may monitor sensors (of the vehicle 118, in the mobile device 102, road sensor 116, etc.) to collect sensor information, analyze the collected sensor information to generate an analysis result, use the generated analysis result to determine whether a behavior of the vehicle 118 is abnormal, generate a communication message in response to determining that the behavior is abnormal, and sending the generated communication message to an external entity (e.g., network server 120, etc.)” – See [0039]; Vehicle 118 may be a self-driving vehicle (ego vehicle), which includes a communication device that enables the vehicle to provide digital data (e.g., a message indicating abnormal vehicle behavior) to a base station 106 (communication device) of a cellular network),
wherein the digital data is relayed by the communication device to be received by a server (“cell telephone network 104 includes a plurality of cell base stations 106 coupled to a network operations center 108, which operates to connect voice calls and data between mobile devices 102 (e.g., cell phones, laptops, tablets, etc.), road sensors 116, vehicles 118, and other network destinations” – See [0035]; “Communications between the network server 120, road sensors 116, and the vehicles 118 may be achieved through the telephone network 104” – See [0038]; Cellular network 104/base station 106 (communication device) relays data between the communication unit in the vehicle and the server).
Gupta does not explicitly teach causing the processor to provide the digital data based on a mode of the communication unit; determine feedback that describes connectivity access of the communication unit; and selecting a transmitter mode based on the determined connectivity access feedback so that the digital data is successfully received by the server. 
However, Wang teaches providing digital data to a communication device based on a mode of a communication unit (“the group 106 as described herein is formed with the intention of having one user equipment operate as a local manager, and communicate with the network device 104 on behalf of the group, e.g., to relay communications to and from the network device 104” – See [0025]; “the user equipment is elected as new candidate manager for one term (term is defined as a period of time). Otherwise, the user equipment continues to behave as regular user equipment (e.g., the user equipment may connect to an elected local manager)” – See [0037]; The UE communicates data based on a mode (e.g., regular UE or local manager UE).  The local manager relays data between network device 104/base station (communication device) and the regular UEs.  Thus the mode is either one where the UE relays the data of other UEs (receiver mode) or does not relay the data of other UEs (transmitter mode));
determining feedback that describes connectivity access of the communication unit (“operation 608 represents operating as the local manager, e.g., acting as a base station, including relaying communications to the network device” – See [0050]; “the local manager operation continues until the term expires (operation 612), at which time the process returns to FIG. 4, operation 410 to (possibly) volunteer again to be the local manager. Note that it is feasible for a local manager to end the term early, such as if conditions change, e.g., as based on evaluation of a metric, in which event the manager can resign and a new local manager can be elected” – See [0051]; “Additional metrics such as RRM/CSI/CLI measurements may be used to determine whether a local manager should continue in that role, based on interference to other groups or coverage limitations, and so on” – See [0041]; The local manager determines feedback that describes a connectivity access metric, such as a RRM/CSI/CLI measurement, interference, coverage limitation, etc.  Based on the measurement/feedback, the local manager may decide to resign before the end of its term); and
selecting a transmitter mode based on the determined connectivity access feedback so that the digital data is successfully received by the server (“If not, operation 412 branches to FIG. 5, operation 502 to in general vote and then behave as a regular user equipment … Note that if operating as a regular user equipment, one alternative (operation 414) is to nominate another user equipment as a candidate for local manager” – See [0044]; “Operation 508 represents the user equipment behaving as a regular user equipment, which may include initially connecting to an elected local manager, as well as sending and receiving data communications” – See [0047]; The local manager modifies its mode by resigning as local manager and starting to behave as a regular user equipment (transmitter mode).  Once the UE starts behaving as a regular UE, it connects to a new local manager and is able to successfully send digital data to the network/server via the newly elected local manager).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta to include providing the digital data based on a mode of the communication unit, determining, by a processor of the ego vehicle, feedback that describes connectivity access of the communication unit; and selecting a transmitter mode based on the determined connectivity access feedback so that the digital data is successfully received by the server.  Motivation for doing so would be to provide greater spectral efficiency for V2x services by using a hierarchical architecture which includes a local manager (See Wang, [0067]).
Wang implies, but does not explicitly teach, determining whether the connectivity access satisfies a connectivity threshold and selecting the transmitter mode responsive to the connectivity access failing to satisfy the connectivity threshold (“the local manager operation continues until the term expires (operation 612), at which time the process returns to FIG. 4, operation 410 to (possibly) volunteer again to be the local manager. Note that it is feasible for a local manager to end the term early, such as if conditions change, e.g., as based on evaluation of a metric, in which event the manager can resign and a new local manager can be elected” – See [0051]).
However, Nguyen teaches determining whether the connectivity access satisfies a connectivity threshold and selecting the transmitter mode responsive to the connectivity access failing to satisfy the connectivity threshold (“In some aspects, the UE may activate or deactivate the relaying mode based at least in part on a location of the UE. For example, the location may be associated with a relaying condition, and the UE may activate the relaying mode when the relaying condition is favorable (e.g., when a pathloss parameter, a line of sight parameter, a range parameter, and/or the like satisfies a threshold). Similarly, the UE may deactivate the relaying mode when the relaying condition is unfavorable (e.g., when a pathloss parameter, a line of sight parameter, a range parameter, and/or the like does not satisfy a threshold)” – See [0087]; The UE acts as a regular UE (transmitter mode) when the relay mode (receiver mode) is deactivated.  The deactivation is based on a relaying condition (connectivity access) not satisfying a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang-Gupta to determine whether the connectivity access satisfies a connectivity threshold and select the transmitter mode responsive to the connectivity access failing to satisfy the connectivity threshold.  Motivation for doing so would be to prevent UEs from relaying data when the relaying conditions are unfavorable (See Nguyen, [0087]).

Claim 14 is rejected based on reasoning similar to Claim 3.
Claim 15 is rejected based on reasoning similar to Claim 4.
Claim 16 is rejected based on reasoning similar to Claim 5.
Claim 17 is rejected based on reasoning similar to Claim 6.
Claim 18 is rejected based on reasoning similar to Claim 7.
Claim 19 is rejected based on reasoning similar to Claim 13.
Claim 20 is rejected based on reasoning similar to Claim 3.

Response to Arguments
On page 8 of the remarks, Applicant argues in substance that Gupta and Wang do not teach “determining whether the connectivity access satisfies a connectivity threshold” or “responsive to the connectivity access failing to satisfy the connectivity threshold, selecting a transmitter mode so that the 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478